     Case 1:19-cv-00127 Document 15 Filed 05/07/19 Page 1 of 1 PageID #: 89



                           UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BETH COPSON,
as Administratrix of the Estate of
KYLE ANDREW COPSON, deceased,

       Plaintiff,

v.                                                       CIVIL ACTION NO. 1:19-cv-00127

PATRICK M. HEPHNER, individually
as a member of the West Virginia State Police,
and JAMES C. LONG, individually as a member
of the West Virginia State Police,

       Defendants.


                             CERTIFICATION OF SERVICE

       I hereby certify that on the 7th day of May, 2019, I served discovery material, namely

“Defendant James C. Long’s First Set of Interrogatories, Requests for Admission and

Requests for Production of Documents to Plaintiff” upon counsel of record by placing a true

and exact copy of same in the regular course of the United States Mail in envelope addressed as

follows:

Russell A. Williams, Esq. (WVSB # 12710)
Katz, Kantor, Stonestreet & Buckner, PLLC
207 S. Walker Street
Princeton, WV 24740
Counsel for Plaintiff

                                                   /s/ Michael D. Mullins
                                                   Michael D. Mullins (WVSB #7754)
STEPTOE & JOHNSON PLLC                             Chase Tower, 17th Floor
     Of Counsel                                    707 Virginia Street East
                                                   Post Office Box 1588
                                                   Charleston, WV 25326-1588
                                                   Telephone: 304-353-8000
                                                   Facsimile: 304-353-8180
                                                   Michael.Mullins@steptoe-johnson.com
